            Case 1:20-cv-02712-TNM Document 35 Filed 07/26/21 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MANZANITA BAND OF THE KUMEYAAY
NATION, et al.,

                               Plaintiff,

       v.                                                No. 20-CV-02712 (TNM)

CHAD WOLF, et al.,

                               Defendants.


                                     JOINT STATUS REPORT

       In accordance with the Court’s Order of May 25, 2021, Plaintiffs and Defendants submit

the following joint status report.

       On June 11, 2021, Defendants notified the Court and Plaintiffs that the Department of

Defense (“DoD”) and Department of Homeland Security (“DHS”) completed their plans for the

redirection of funds concerning the southern border wall, as directed by Section 2 of

Proclamation No. 10142, 86 Fed. Reg. 7225, 7226 (Jan. 20, 2021). See ECF No. 33. Those

plans make clear that DoD has canceled all border wall projects undertaken pursuant to 10

U.S.C. § 284, including the two projects at issue in this case, and DHS will not undertake any

new barrier construction on the former § 284 projects. See id. The DHS plan also states that it

will fund remediation work at the former § 284 project sites that are turned over to DHS with its

Fiscal Year 2021 border wall appropriation. See id., Ex. 3 at 4-5.

       Since the termination of the DoD projects, DHS has been working to implement the

remediation component of its plan, including assessing the status and condition of the project

sites to determine the scope and extent of remediation work. Defendants recently provided

updated information to Plaintiffs about DHS’s remediation efforts, including anticipated


                                                1
         Case 1:20-cv-02712-TNM Document 35 Filed 07/26/21 Page 2 of 3


timelines and priorities, and DoD’s process to close out the § 284 project sites as part of

demobilizing the current contractors, which will necessitate additional activity at the project

sites. See Exhibit 1.

       The parties remain engaged in good faith settlement discussions with respect to all issues

in this case. As noted in the DHS plan, such issues include—but are not limited to—

remediation of damage to natural, historic, or cultural resources, and steps that may be taken to

avert further damage or degradation due to current site conditions caused by construction

activities. See ECF No. 33, Ex. 3 at 5. Since the most recent status report filed in June 2021,

the parties have conferred both telephonically and in writing about various settlement proposals,

and are currently working to reach consensus on procedures to remove certain construction

equipment near cultural resources in the El Centro A project area.

       The parties therefore respectfully request that this Court continue the stay of proceedings

to facilitate these ongoing discussions.



       Respectfully submitted this 26th day of July 2021.

 /s/ Colin Cloud Hampson                             BRIAN M. BOYNTON
 Frank S. Holleman, Bar # 1011376                    Acting Assistant Attorney General
 Sonosky, Chambers, Sachse,
   Endreson & Perry, LLP                             ALEXANDER K. HAAS
 1425 K Street, NW, Suite 600                        Director, Federal Programs Branch
 Washington, DC 20005
 Phone no.: 202-682-0240                             ANTHONY J. COPPOLINO
 Fax no.: 202-682-0249                               Deputy Director, Federal Programs Branch
 E-mail: fholleman@sonosky.com
                                                     /s/ Andrew I. Warden
 Colin Cloud Hampson, Bar # 448481                   ANDREW I. WARDEN
 Sonosky, Chambers, Sachse,                          IN Bar No. 23840-49
  Endreson & Perry, LLP                              Senior Trial Counsel
 145 Willow Road, Suite 200                          MICHAEL J. GIRARDI
 Bonita, CA 91902                                    Trial Attorney
 Phone no.: 619-267-1306                             United States Department of Justice
 Fax no.: 619-267-1388                               Civil Division, Federal Programs Branch
 E-mail: champson@sonoskysd.com                      1100 L Street, N.W.

                                                 2
        Case 1:20-cv-02712-TNM Document 35 Filed 07/26/21 Page 3 of 3


                                                Washington, DC 20005
Whitney A. Leonard (pro hac vice)               Tel: (202) 616-5084
Sonosky, Chambers, Sachse,                      Fax: (202) 616-8470
 Miller & Monkman, LLP                          Email: Andrew.Warden@usdoj.gov
725 East Fireweed Lane, Suite 420
Anchorage, AK 99503                             Attorneys for Defendants
Phone no.: 907-258-6377
Fax no.: 907-272-8332
E-mail: whitney@sonosky.net

Counsel for Plaintiffs

Mark Radoff (pro hac vice)
Sycuan Tribal Government Legal Department
2 Kwaaypaay Ct.
El Cajon, CA 92019
Phone no.: 619-445-4564
Fax no.: 619-445-0238
E-mail: mradoff@sycuan-nsn.gov

Counsel for Plaintiff Sycuan Band of the
Kumeyaay Nation




                                            3
